 


109 HR 4243 IH: Wounded Heroes Gift Fairness Act
U.S. House of Representatives
2005-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4243 
IN THE HOUSE OF REPRESENTATIVES 
 
November 7, 2005 
Mr. Emanuel (for himself, Mr. Evans, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to lift certain restrictions on gifts to members of the Armed Forces being treated for illness or injury incurred on active duty. 
 
 
1.Short titleThis Act may be cited as the Wounded Heroes Gift Fairness Act. 
2.Clarification of authority for members of the Armed Forces being treated for illness or injury incurred on active duty to accept gifts from certain sources 
(a)In general 
(1)Acceptance of gifts from nonprofits and Government agenciesChapter 155 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2615. Members being treated for illness or injury: authority to accept gifts from certain sources 
(a)AuthoritySubject to regulations prescribed under subsection (b), a member of the armed forces who receives treatment at a military treatment facility for an injury or illness sustained while on active duty, and the family members of such a member, may accept a gift described in subsection (b) (notwithstanding any otherwise applicable law or regulation restricting the acceptance of gifts) if the gift is provided during the time period during which the member receives such treatment or within 30 days after the conclusion of such treatment. 
(b)Covered giftsThis section applies to a gift received from a 501(c)(3) organization or a Federal department or agency or any element of State or local government. 
(c)RegulationsThe Secretary of Defense shall prescribe regulations to carry out this section. 
(d)DefinitionIn this section, the term 501(c)(3) organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2615.  Members being treated for illness or injury: authority to accept gifts from certain sources . 
(b)Effective dateRegulations under section 2615 of title 10, United States Code, as added by subsection (a), shall be prescribed not later than 30 days after the date of the enactment of this Act. 
 
